MEMORANDUM OF DECISION.
Juvenile defendant Charlene N*** was adjudged in District Court, First District, Division of Eastern Aroostook, to have committed the offense of theft by unauthorized taking or transfer, 17-A M.R.S.A. § 353 (Supp.1981). The disposition order provided that the juvenile be detained at the Maine Youth Center for an indefinite term. The adjudication and disposition were affirmed by the Superior Court. The juvenile appeals to the Law Court solely on the ground that the District Court abused its discretion by ordering too severe a disposition.
The Law Court has no jurisdiction of this appeal. By the language of the controlling statute, orders of disposition by the juvenile court may be appealed to the Superior Court but not from there to the Law Court. 15 M.R.S.A. §§ 3402, 3407(2)(A) (1980 & Supp.1981); State v. Joey F., Me., 438 A.2d 1273 (1982).
The entry is:
Appeal dismissed.
All concurring.